AO 93 (Rev. 11/13) Search and Seizure Warrant

UNITED STATES DISTRICT COURT
for the

iS Distt Gourt

Middle District of North Carolina Clerk US saord, NC

 

In the Matter of the Search of
(Briefly describe the property to be searched

)
)
or identify the person by name and address) ) Case No. 1:19MJ m i) -1
)
)

Priority Mail parcel bearing mailing label with tracking
number 9505 5142 0875 9175 4431 47, located at 3701

W. Wendover Avenue, Greensboro, NC 27495 )
SEARCH AND SEIZURE WARRANT
To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the Middle District of North Carolina

 

(identify the person or describe the property to be searched and give its lacation):

Priority Mail parcel bearing mailing label with tracking number 9505 5142 0875 9175 4431 47, located at 3701 W. Wendover
Avenue, Greensboro, NC 27495

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identifi the person or describe the property to be seized):

Controlled substances and/or materials and documents reflecting the distribution of controlled substances through the U.S.
mail.

YOU ARE COMMANDED to execute this warrant on or before July | 2, 2019 (not to exceed 14 days)
in the daytime 6:00 a.m. to 10:00 p.m. Cat any time in the day or night because good cause has been established.

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to _ Honorable L. Patrick Auld
(United States Magistrate Judge)

Pursuant to 18 U.S.C. § 3103a(b), | find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)

 

 

 

O for days (not to exceed 30) © until, the facts justifying, the later specific date of
Date and time issued: June 2 yeuls « | ( i] A ) eh —
: Judge's signature
City and state: Greensboro, North Carolina L. Patrick Auld, U. S. Magistrate Judge

 

 

Printed name and title

Case 1:19-mj-00215-LPA Document 3. Filed 06/27/19 Pane 1 of 2
AO 93 (Rev, 11/13) Search and Seizure Warrant (Page 2)

 

 

Return
Case No.: Date and time warrant executed: Copy of warrant and inventory left with:
119MJ 215 -1 June 26, 2019 12:22 p.m. Greensboro Domicile

 

 

 

Inventory made in the presence of :
A. J. Smith, J. Blanks, A. Pollard

 

Inventory of the property taken and name of any person(s) seized:

 

No items removed from parcel.

 

Certification

 

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.

Date: June 27,2019 Ouscplae oO P4000 d.

Executing officer's signature

Angela D. Pollard - Postal Inspector

 

Printed name and title

 

Case 1:19-mj-00215-LPA Document 3. Filed 06/27/19 Pane ? of 2

 
